Citation Nr: 9924232	
Decision Date: 08/25/99    Archive Date: 08/27/99

DOCKET NO.  94-33 756	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for left knee 
disability, currently evaluated as 10 percent disabling.

2.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1964 to May 
1968.

When this case was previously before the Board of Veterans' 
Appeals (BVA or Board) in September 1997, it was remanded to 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Cleveland, Ohio, for additional development.  The case is 
now before the Board for final appellate consideration.

During a personal hearing before a Member of the Board 
sitting in Cleveland, Ohio, in August 1995, the veteran 
withdrew from appellate consideration the issue of 
entitlement to service connection for a skin disability 
(transcript at pg. 2-3).  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's left knee disability is manifested by a 
complaint of intermittent pain without clinical demonstration 
of subluxation, instability, any limitation of extension, or 
functional impairment comparable to limitation of flexion to 
30 degrees.  

3.  The veteran's right knee disability is manifested by a 
complaint of intermittent pain without clinical demonstration 
of subluxation, instability, any limitation of extension, or 
functional impairment comparable to limitation of flexion to 
30 degrees.


CONCLUSIONS OF LAW

1.  The schedular criteria for an evaluation in excess of 10 
percent for left knee post-operative chondromalacia with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 and 5261 (1998).

2.  The schedular criteria for an evaluation in excess of 10 
percent for right knee post-operative chondromalacia with 
degenerative arthritis have not been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Codes 5003, 5260 and 5261.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Regarding the claims for increased evaluations for left knee 
and right knee disabilities, the Board notes that when the 
veteran initiated his appeal of these issues, he was 
appealing the original assignments of disability evaluation 
following awards of service connection.  As such, these 
claims are well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. 
Brown, 8 Vet. App. 218, 224 (1995).  Moreover, the severity 
of these disabilities are to be considered during the entire 
period from the initial assignment of a disability rating to 
the present time.  See Fenderson v. West, 12 Vet. App. 
119(1999).

The Board is satisfied that all relevant evidence has been 
obtained with respect to this claim and that no further 
assistance to the veteran is required in order to comply with 
the duty to assist mandated by statute.  Private post-service 
medical reports have been obtained, and the veteran has been 
provided a recent VA examination.  

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes. 
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities (Rating 
Schedule) found in 38 C.F.R. Part 4 (1998).  The Board 
attempts to determine the extent to which the veteran's 
service-connected disability adversely affects his ability to 
function under the ordinary conditions of daily life, and the 
assigned rating is based, as far as practicable, upon the 
average impairment of earning capacity in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.1, 4.10.

The RO has evaluated each of the veteran's knee disabilities 
as 10 percent disabling under Diagnostic Code 5257, by 
analogy to impairment of the knee with slight recurrent 
subluxation or lateral instability.  Moderate recurrent 
subluxation or lateral instability warrants a 20 percent 
evaluation.  Diagnostic Code 5257.

In VAOPGCPREC 23-97, it was held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Code 5003 and Diagnostic Code 5257 based on 
additional disability.  It was specified that, for a knee 
disorder already rated under Diagnostic Code 5257, a claimant 
would have additional disability justifying a separate rating 
if there is limitation of motion under Diagnostic Code 5260 
or Diagnostic Code 5261.  Hence, if a claimant has a 
disability rating under Diagnostic Code 5257 for instability 
of the knee and there is also X-ray evidence of arthritis and 
limitation of motion, a separate rating is available under 
Diagnostic Code 5003 or Diagnostic Code 5010.  VAOPGCPREC 9-
98.  

According to Diagnostic Code 5003, degenerative arthritis 
established by X-ray findings will be rated on the basis of 
limitation of motion under the appropriate diagnostic codes 
for the specific joint or joints involved.  Limitation of 
motion must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of painful 
motion.  When, however, the limitation of motion of the 
specific joint or joints involved is noncompensable under the 
diagnostic codes, an evaluation of 10 percent is for 
application for each such major joint or group of minor 
joints affected by limitation of motion.  Diagnostic Code 
5003.  For the purpose of rating disability from arthritis, 
the knee is considered a major joint. 38 C.F.R. § 4.45(f).

Flexion of the leg limited to 60 degrees warrants a 
noncompensable evaluation.  Flexion of the leg limited to 45 
degrees warrants a 10 percent evaluation.  A noncompensable 
evaluation is warranted for extension of the leg limited to 5 
degrees.  An evaluation of 10 percent is warranted by 
limitation of extension to 10 degrees.  An evaluation of 20 
percent is warranted by limitation of flexion to 30 degrees 
or limitation of extension to 15 degrees.  Diagnostic Codes 
5260 and 5261.  

Finally, a 20 percent evaluation for the knee is also 
warranted for dislocated semilunar cartilage with frequent 
episodes of "locking," pain and effusion into the joint, or 
impairment of the tibia and fibula, consisting of malunion 
with moderate knee or ankle disability.  Malunion of the 
tibia and fibula with slight knee or ankle disability 
warrants a 10 percent evaluation.  Diagnostic Codes 5258 and 
5262. 

In addition, disability of the musculoskeletal system is 
primarily the inability, due to damage or infection in the 
parts of the system, to perform the normal working movements 
of the body with normal excursion, strength, speed, 
coordination and endurance.  It is essential that the 
examination on which ratings are based adequately portrays 
the anatomical damage, and the functional loss, with respect 
to all these elements.  The functional loss may be due to 
absence of part, or all, of the necessary bones, joints and 
muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Weakness is as important as limitation of motion, 
and a part which becomes painful on use must be regarded as 
seriously disabled.  38 C.F.R. §§ 4.40, 4.45 (1998).  See 
Deluca v. Brown, 8 Vet. App. 202 (1995).

In assessing the degree of disability attributable to a 
service-connected disorder, the disorder is viewed in 
relation to its whole history.  38 C.F.R. §§ 4.1, 4.2; 
Schafrath 1 Vet. App. 589.  Historically, the December 1993 
rating decision on appeal granted the veteran service 
connection for post-operative chondromalacia of the left knee 
with degenerative arthritis, as well as post-operative 
chondromalacia of the right knee with degenerative arthritis.  
Each disability was evaluated as 10 percent disabling, 
effective November 1992.  The rating decision explained that 
the 10 percent evaluations were based on painful motion.

In undated correspondence received in 1992, the veteran 
explained that he had constant knee pain and at times was 
weak to the point of having trouble raising his own weight.  
He said that he would wake up with extreme pain; stairs were 
difficult to maneuver; and it was difficult to get up from 
toilets or low chairs.  He said that he had stopped working 
as a dry-waller in October 1992 because the knee pain was too 
much.  He had more or less only supervised the prior two 
years.  Pain pills were almost useless.  

In November 1992, the veteran submitted several lay 
statements written on his behalf.  His son wrote that he had 
worked with his father doing dry-wall, and noticed him doing 
less and less work before he recently had stopped the work 
due to pain.  Three years before they did 14,000 square feet 
a week.  At the time his father had stopped working, they did 
7,000 square feet a week.  

The veteran's brother wrote that the veteran had undergone 
fluid drainage several times, and on occasion was unable to 
walk due to both knees being affected at the same time.  The 
veteran's knees had worsened continuously over time.  The 
veteran's friend said that he had heard the veteran complain 
of knee pain while they were hunting together.  Eventually, 
the veteran stopped hunting altogether, due to pain.  Another 
friend said that he had briefly worked with the veteran, and 
knew the veteran to have had knee problems at that time.  He 
also knew of several times when the veteran had undergone 
drainage of fluid from the knees.  The veteran's wife stated 
that the veteran sometimes had to use a cane or crutches.  
Sometimes, he was unable to sleep due to knee pain even with 
pain medication.  The pain also sometimes woke him up.  She 
stated that while she believed he was always in some pain, at 
times it was so severe that medicine did not help.   

The veteran underwent a VA orthopedic examination in January 
1993, during which the veteran noted that he had no swelling 
since 1980 knee surgeries.  However, pain persisted, mainly 
with exertion, standing, running or climbing stairs.  On 
physical examination, there was no swelling, warmth, or 
effusion in either knee, with positive crepitation, marked in 
both knees, with fair range of motion.  There was no pain 
with patellar manipulation over the femur.  It was also noted 
that there was no subluxation.  Range of motion was flexion 
to 135 degrees and extension to zero degrees, bilaterally.  
The veteran complained of bilateral pain when he flexed to 
135 degrees.  Radiographic examination of the knees resulted 
in an impression that no significant bone or joint 
abnormality in either knee was present.  

June 1992 records from Paul A. Steurer, M.D., indicate that 
the veteran reported a long history of problems with his 
knees, including increasing ache, soreness, tenderness, and 
pain in the knees with crepitation and give-way.  The veteran 
reported that it was difficult for him to do his job as a 
dry-waller.  On physical examination, the veteran's knees 
each showed marked crepitation, pain, tenderness and soreness 
with motion.  Range of motion was from zero to about 120 or 
130 degrees of flexion.  There was no effusion or 
instability.  The diagnosis was arthritis of the knees.  

Correspondence received in 1992 from Evelyn Ringsmith, R.N., 
P.A., described treatment provided to the veteran by her 
husband, Paul Ringsmith, M.D., from 1969 to 1978.  Ms. 
Ringsmith was his office nurse and assistant at that time.  

Correspondence dated in February 1994 from Dr. Steurer 
provides that the veteran was seen with complaints of 
persistent and ongoing aching, soreness, pain, and tenderness 
in his knees.  It was noted that the veteran had experienced 
increasing problems so that he had to leave his job.  The 
prolonged standing, squatting, crawling and climbing 
reportedly aggravated his knees.  It was noted that the 
veteran now had degenerative arthritis in his knees.  

On physical examination of the veteran, there was 
crepitation, pain and a spur formation that was palpable 
medially on both of his knees, but the veteran could squat 
down and did have good motion from zero degrees to about 120-
130 degrees of flexion.  There was no effusion or 
instability.  Radiographic examination of both knees, AP and 
lateral views, showed degenerative arthritis in both knees 
with calcified cartilages and spur formation mediolaterally 
and patellofemoral in nature, and some joint space narrowing.  

The final diagnosis was degenerative arthritis of the knees.  
Dr. Steurer concluded that based on the examination, recent 
medical probability and certainty, and using the AMA 
guidelines, the veteran had a permanent 30 percent partial 
impairment with respect to the knees.  

During an August 1995 hearing before a travel section of the 
Board, the veteran testified that his knees hurt all the 
time, not as bad in the morning when he woke up.  The pain 
increased with activity.  He reported having fluid on his 
knees, but not as much as before his surgery, and the fluid 
would go away with rest.  He had the fluid about once a week, 
when doing the wrong activity such as taking too large of 
steps off his truck.  With activity, the pain would be right 
in the center of the knees, under the knee caps.  The pain 
was sharp and made him stop his activity immediately.  He 
stated that his gait was not normal, and by the end of the 
day he would have a limp.  He would use crutches for up to 
three or four days at a time, when both knees hurt.

He said that his knees locked up a couple of times a month, 
lately more during his sleep, maybe two or three times a 
month.  Then the pain would wake him up.  His knees would 
crack when he moved them and then the pressure would be gone.  
They cracked all the time, especially when walking.  

He also said that he was unable to bend his knees.  He stated 
that he had undergone no recent VA medical treatment.  He had 
not seen any doctor since 1994, when he saw Dr. Steurer.  The 
veteran said that he treated himself with Ibuprofen and rest.  
The veteran said that his left knee was worse, but his 
descriptions applied to each.  He said that he was unable to 
stand for long periods of time, especially on cement.  His 
truck was standard transmission, and it was painful for him 
to shift gears.  When walking, he took rest breaks to lessen 
the pain.  He said that he was unable to walk as much as he 
used to, and could no longer go hunting.  

The veteran explained that his current job, since July 1994, 
was a well-tender gauging tanks for an oil company.  His job 
was to drive a truck, and check levels in 70 tanks a week.  
Each tank had 15 steps to climb.  The result of the climbing 
was knee pain, more from descending than climbing the stairs.  
He said that his knees would lock while descending and that 
he had often nearly fallen but for the handrail.  

He said that he did not miss work now because of knee pain, 
because he had a lot of paper work he could do when his knees 
hurt.  He had been forced to give up his higher-paying dry-
walling career due to knee pain and inability to do the work.  
He also said that he had a 20-acre farm.  Mowing the lawn 
could be difficult due to his knee pain.  Sometimes he could 
finish it all at once and other times he had to spread the 
job out over two or three days.  

In connection with the Board's remand, the veteran was 
provided another VA examination in October 1998.  The 
corresponding report notes that the veteran's claims file was 
reviewed.  In reviewing the medical history, the examiner 
noted that the veteran complained of increasing pain, 
increased stiffness, occasional swelling, give-way, locking, 
fatigability, lack of endurance and problems going up and 
down stairs.  Weather change and heavy use reportedly 
bothered him.  Apparently the veteran was able to perform his 
current job because much of it involved sitting down, and it 
was not heavy and physical work.  The veteran was also noted 
to be a part-time farmer, but was having more trouble with 
this work.  The veteran did wear a brace at times, and did 
not use a cane or crutches.  Current medication was 
Ibuprofen.  He described flare-ups that occurred once a month 
in the summer and more often in the winter or with use.  
During a flare-up, he would have more pain, fatigability, 
weakness, giving-way and incoordination.  Any range of motion 
impairment could not be determined, unless he was examined 
during such a flare-up.  

On physical examination, the veteran was able to ambulate 
without assistance or aids.  He was not wearing any braces.  
He had a slight effusion in the left knee, none in his right.  
He was able to squat down, holding on for support.  The 
veteran had anterior knee pain, patellofemoral pain, and 
patellofemoral crepitation with motion.  There was no 
patellofemoral subluxation that could be identified.  He had 
a little bit of medial joint-line tenderness, some spurs 
palpable medially and crepitation and pain throughout the 
range of motion.  Range of motion of both knees was from zero 
degrees to 135 degrees of flexion, both actively and 
passively. There was no instability to mediolateral or 
anteroposterior testing, and McMurray's tests were negative 
that day.  

The diagnosis was residual post-operative bilateral 
chondromalacia with degenerative joint arthritis.  The 
examiner concluded that during flare-ups there would be a 
change in the veteran's symptoms and a change in his 
capabilities, but that could not be determined unless he was 
examined at that time.  There was no note that the cartilages 
were removed at the time of his surgery and McMurray's test 
were negative that day, so there is no evidence of any 
meniscal damage at this time. 

Based on a thorough review of the record, the finds that the 
preponderance of the evidence is against the veteran's claim 
for increased evaluations for left knee disability and right 
knee disability.  

The Board finds that a separate evaluation is not warranted 
for either knee under Diagnostic Code 5257.  Reports of 
examinations conducted in 1992, 1994 and 1998 are negative 
for subluxation in either knee, and note that there was no 
instability found in either knee.  

While arthritis of each knee has been clinically demonstrated 
by radiographic examination, the Board finds that the 
veteran's knee disabilities do not warrant a higher 
evaluation for arthritis.  The veteran's extension has been 
shown to be full bilaterally, and his flexion bilaterally has 
not been shown to be compensable under the applicable 
diagnostic criteria for evaluating limitation of motion.

There is no evidence that higher than a 10 percent evaluation 
or additional compensation for the veteran's knee 
disabilities are warranted under sections 4.40 and 4.45 for 
functional loss, assessed on the basis of increased 
limitation of motion, pursuant to the guidelines set forth in 
Deluca.  The Board recognizes the veteran's complaints of 
bilateral knee pain, weakness and flare-ups.  However, the 
Board finds that these complaints are adequately contemplated 
by a current 10 percent evaluation under Diagnostic Code 5260 
for limitation of leg flexion.  

Despite the veteran's assertions of ongoing bilateral knee 
pain that interferes with activity and employment, there is 
no medical evidence that he has ever sought treatment during 
an actual flare-up.  Therefore the Board concludes that the 
veteran's knee disabilities are each correctly evaluated as 
10 percent disabling, but more appropriately under Diagnostic 
Code 5260, and that higher evaluations under sections 4.40, 
4.45 or 4.59 are not warranted for either knee.  See Johnson 
v. Brown, 9 Vet. App. 7 (1996); DeLuca, 8 Vet. App. at 202.  
In this regard, there has been no clinical demonstration of 
dislocated semilunar cartilage, or malunion of the tibia and 
fibula so as to warrant a higher evaluation under Diagnostic 
Codes 5258 or 5262.  








ORDER

An increased evaluation for left knee disability is denied.

An increased evaluation for right knee disability is denied.  



		
	U. R.  POWELL
	Member, Board of Veterans' Appeals



 

